U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2013 or oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada (state of incorporation) 333-38838 (Commission File Number) 95-4442384 (IRS Employer I.D. Number) 29115 Valley Center Rd. #K-206 Valley Center, CA 92082 Tel: 866.800.2978 Fax: 888.312.0124 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNo þ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ] Noo Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.Yes oNo þ State issuer's revenues for its most recent fiscal year:$2,219,626. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $3,817,672 computed by reference to the $0.0172 average of the bid and asked price of the Company's Common Stock on October 8, 2013. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 240,284,270 shares of Common Stock, $0.001 par value, and 206,186 shares of Series A Convertible, Voting, Preferred Stock, and 189,968,180 Series B Convertible, Voting, Preferred Stock on October 8, 2013. Series A Preferred stock is convertible, under certain conditions, to 5 shares of common stock for each share of Series A Preferred stock. Each share of Series A Preferred stock votes as 5 shares of common stock. Series B Preferred stock is convertible, under certain conditions, to 20 shares of common stock for each share of Series B Preferred stock. Each share of Series B Preferred stock votes as 20 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (3) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).Information Statement pursuant to Section 14C filed December 10, 2010. Transitional Small Business Disclosure Format (check one): Yeso No þ TABLE OF CONTENTS PART I ITEM 1 Business 1 ITEM 2 Properties 3 ITEM 3 Legal Proceedings 4 ITEM 4 Submission of Matters to a Vote of Security Holders 4 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer PurchasesofEquitySecurities 5 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 8 Financial Statements and Supplementary Data 12 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 ITEM 9A Controls and Procedures 28 ITEM 9B Other Information 28 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 29 ITEM 11 Executive Compensation 34 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 35 ITEM 14 Principal Accounting Fees and Services 36 PART IV ITEM 15
